DETAILED ACTION
Applicant's arguments filed on 02/15/2022 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-3, 5-10 and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 9; prior art of record fails to disclose either by itself or in combination:  “…a pulse-width modulation (PWM) regulation circuit having an input terminal coupled to the output terminal of the first amplifier… a first current sense circuit having an input adapted to be connected to a terminal of an inductor and having an output connected to the PWM regulation circuit; a pulse-frequency modulation (PFM) regulation circuit having an input terminal coupled to the output terminal of the first amplifier…  and a voltage controlled oscillator (VCO) having an input terminal coupled to the output terminal of the loop-selection circuit and an output terminal, the VCO further including: a second amplifier having a first input terminal coupled to the output of the loop- selection circuit, a second input terminal, and an output terminal coupled to a first node- a first switch having a first terminal coupled to the first node and a second terminal; a second switch coupled between the first node and a second node; and a third switch coupled between the output terminal of the second amplifier and the second node.”
“…a pulse-width modulation (PWM) regulation circuit having an input terminal coupled to the output terminal of the first amplifier… a pulse-frequency modulation (PFM) regulation circuit having an input terminal coupled to the output terminal of the first amplifier… a first switch having a first terminal coupled to the first node and a second terminal; a current source having a first terminal coupled to the second terminal of the first switch and a second terminal coupled to a ground node; and wherein the loop-selection circuit is configured to output a voltage control signal, and wherein the current source is configured to sink current from the first node to match a voltage control signal to average inductor current transfer function of the PFM regulation circuit to a voltage control signal to average an inductor current transfer function of the PWM regulation circuit”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838